Title: Jacob Adams to James Monroe, 9 January 1814
From: Adams, Jacob
To: Monroe, James


        
          Sir
          New York January 9h. 1814
        
        I have your favor of the 5h. and shall pay due attention to the same. In two days from this shall be ready to proceed to sea, I am still of opinion, the ship will not get away before this day week. Should you wish to send any Dispatches or messengers by setting out Imedy. they will be in time, should it be your wish, I can proceed with my ship to Gottenburg (while my return passengers are collecting) and deliver any Dispatches or messenger you may send. In haste with Esteem I Remain your Obd H Set
        
          Jacob Adams
        
        
          PS. I shall get no letter from Colo Barcley neither have I yet applyd for one.
        
      